Filed 12/13/13 P. v. Pierce CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C074216

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM038054)

         v.

DEREK ELDEEN PIERCE,

                   Defendant and Appellant.



         Defendant Derek Eldeen Pierce pled no contest to first degree robbery in concert
of an inhabited dwelling house. He was sentenced to prison for six years; awarded 148
days’ custody credit and 22 days’ conduct credit; ordered to make restitution to the victim
in the amount of $539.57; and ordered to pay an $850 penal fine including penalty
assessments, a $40 court operations fee, and a $30 court facilities assessment; a $39 theft
fine including penalty assessments; a $280 restitution fine; a $280 restitution fine
suspended unless parole is revoked; and a $736 presentence investigation report fee.
                                                        FACTS
         On January 24, 2013, three men appeared at the front door of Carl Rauch’s
residence, pepper sprayed his face, and demanded his guns. The Butte County Sheriff’s


                                                             1
Office later received a report that Rauch’s truck and guns had been stolen. A deputy
located the truck and pursued it at high speed until the truck collided with a fire hydrant
and a power pole. The driver, codefendant Christopher South, left the truck and was
apprehended. Rauch was brought to the scene and identified items of his property. In an
interview, South said he committed the robbery with two people he had met at an
Oroville casino. The casino’s surveillance video showed South, two males and a female
conducting what appeared to be a drug transaction. The perpetrators were associated
with two cars, one of which was registered to defendant. When confronted, South
identified his coparticipants as defendant and Marcus Jones. Jones and defendant
admitted their involvement. Defendant claimed he participated under duress.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.

                                                         ROBIE                  , Acting P. J.

We concur:

      BUTZ                   , J.


      MAURO                  , J.


                                              2